DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12, 17, 39-61 filed November 9th, 2021 are the subject matter of this Office Action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jack Brennan on 02/09/2022.

The application has been amended as follows:  
 
 Claims 17 and 52 have been CANCELED in their entirety. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  At the time of the invention, the instantly claimed methodology was not anticipated in the prior art. Secondly, it was known in the art to treat human patients comprising GVHD with JAK inhibitors, and that elevated expression of REG3a is a biomarker of GVHD pathogenesis in a subject (US2013/0115232). However, there were no teachings nor suggestions within the prior art to probe for the claimed biomarkers in a GVHD patient treated with a JAK inhibitor and then to compare said biomarker’s expression levels to those in a patient who did not respond to JAK inhibitor therapy in order to predict success in treating GVHD with JAK inhibitor therapy. Applicant has identified a novel and non-obvious diagnostic methodology for treating GVHD with JAK inhibitors and therefore, claims 1-12, 39-51 and 53-61 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/           Primary Examiner, Art Unit 1628